DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zehler (US 10,708,451).
Regarding claim 1, Zehler discloses a management system comprising: 
a plurality of image forming apparatuses (see Fig.1 and col 2 line 61-col 3 line 1, a plurality of multifunction devices 110 are connected to server 140); and 
a management apparatus (see Fig. 1 and col 2 line 67-col 3 line 4, server 140), 
wherein the management apparatus includes: 
a storage device in which location information of each of the plurality of image forming apparatuses is stored (see col 3 lines 4-8 and 24-28 and col 6 lines 13-22, server 140 contains memory storage device 150 that stores location information of each of the plurality of multifunction devices 110); 
a first operation device for receiving an instruction of a user (see col 6 lines 22-48 and col 7 lines 17-35, server 140 receives instructions from a user via multifunction device 110 or secondary device 122 regarding the location and other information related to multifunction device 110); 
a first communication device that makes data communication with the plurality of image forming apparatuses (see col 3 lines 58-64 and col 7 lines 17-35, a communication interface provides communication between server 140 and multifunction devices 110); and 
a first control device including a processor, and configured to act, when the processor operates according to a first control program (see col 6 lines 13-48, server 150 contains a memory storage device 150 and proves a mechanism for receiving location information to be stored and retrieving and transmitting location information, to and from multifunction devices 110, thus, server 140 must inherently contain a processor to perform such processes), as a first controller that: 
requests, when the first operation device receives a first instruction for designating one of the plurality of image forming apparatuses, the designated image forming apparatus to transmit the location information, through the first communication device (see col 6 lines 13-48, col 7 lines 17-35, and col 8 lines 36-48, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140); and 
updates, upon receipt of the location information transmitted from the designated image forming apparatus in response to the request, through the first communication device, the location information stored in the storage device, using the received location information (see col 6 lines 13-48 and col 8 line 49-col 9 line 7, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140, if location information cannot be validated a user can update the location information), and 
the image forming apparatus includes: 
a first display device (see Fig. 2 and col 3 lines 43-53, multifunction device 110 contains a user interface device including a touch screen enabled display screen device); 
a second operation device for receiving an instruction of a user (see col 3 lines 43-53 and col 4 line 49-col 5 line 2, multifunction device 110 contains a user interface device including a touch screen enabled display screen device for receiving user input); 
a second communication device that makes data communication with the management apparatus (see col 3 lines 58-60 and col 7 lines 17-35, input/output interface 230 provides communication to external devices, such as server 140); 
an alert device that outputs a notice to outside the image forming apparatus (see col 5 lines 33-40, col 6 lines 13-47, and col 8 lines 36-58, a user is prompted/alerted to perform location verification and/or validation); and 
a second control device including a processor, and configured to act, when the processor operates according to a second control program (see Fig. 2 and col 3 lines 29-50, processor 206), as a second controller that: 
causes the first display device to display a screen urging the user to input an installation location of the image forming apparatus and causes the alert device to output the notice, when the second communication device receives the request transmitted from the management apparatus (see col 5 lines 3-40, col 6 lines 13-47, col 7 lines 17-35 and 56-64, and col 8 line 36-col 9 line 7, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140); and 
transmits, when the second operation device receives the input of the installation location, the location information indicating the installation location that has been received, to the management apparatus through the second communication device (see col 6 lines 13-47, col 7 lines 17-35, and col 8 lines 4-5, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140, if location information cannot be validated a user can update the location information, the location information is then transmitted to the server 140).
Regarding claim 3, Zehler further discloses wherein the storage device of the management apparatus further contains a plurality of possible installation locations of the image forming apparatus (see col 5 lines 3-27, based on a floorplan a plurality of possible deployment locations are identified), 
the first controller of the management apparatus transmits an image representing a first operation screen for urging selection of one of the plurality of possible installation locations, to the image forming apparatus through the first communication device (see col 5 lines 28-47, a user is prompted/alerted to select a location for deployment of the multifunction device 110), and 
when the second communication device receives the image transmitted from the management apparatus, the second controller of the image forming apparatus causes the first display device to display the first operation screen, and transmits, when the second operation device receives a second instruction for selecting the one of the possible installation locations, the location information indicating the selected possible installation location as the installation location, to the management apparatus through the second communication device (see col 5 lines 28-47 and col 6 lines 13-47, a user is prompted/alerted to select a location for deployment of the multifunction device 110, the selection can be made via the multifunction device 110 or a secondary device 122).  
Regarding claim 4, Zehler further discloses wherein the management apparatus further includes a second display device (see col 3 lines 8-12, a secondary device 122 can act as a display device for server 140), 
the storage device of the management apparatus further contains apparatus information of each of the plurality of image forming apparatuses (see col 3 lines 12-28 and col 7 line 56-col 8 line 2, memory storage device 150 can store network configuration information associated with multifunction devices 110 in addition to location information), and 
the first control device of the management apparatus further acts as a display controller that generates, upon receipt of a third instruction for requesting display of a map showing installation location of the plurality of image forming apparatuses, through the first operation device, the map on which the apparatus information related to each of the plurality of image forming apparatuses is indicated in the installation location of the corresponding image forming apparatus, using the location information and the apparatus information, and causes the second display device to display a second operation screen representing the generated map (see Fig. 3 and col 5 lines 3-47, a floorplan/map can be displayed to a user to aid in the selection of an installation/deployment location).
Regarding claim 5, Zehler discloses a management apparatus comprising: 
a storage device in which location information of each of the plurality of image forming apparatuses is stored (see col 3 lines 4-8 and 24-28 and col 6 lines 13-22, server 140 contains memory storage device 150 that stores location information of each of the plurality of multifunction devices 110); 
a first operation device for receiving an instruction of a user (see col 6 lines 22-48 and col 7 lines 17-35, server 140 receives instructions from a user via multifunction device 110 or secondary device 122 regarding the location and other information related to multifunction device 110); 
a first communication device that makes data communication with the plurality of image forming apparatuses (see col 3 lines 58-64 and col 7 lines 17-35, a communication interface provides communication between server 140 and multifunction devices 110); and 
a first control device including a processor, and configured to act, when the processor operates according to a first control program (see col 6 lines 13-48, server 150 contains a memory storage device 150 and proves a mechanism for receiving location information to be stored and retrieving and transmitting location information, to and from multifunction devices 110, thus, server 140 must inherently contain a processor to perform such processes), as a first controller that: 
requests, when the first operation device receives a first instruction for designating one of the plurality of image forming apparatuses, the designated image forming apparatus to transmit the location information, through the first communication device (see col 6 lines 13-48, col 7 lines 17-35, and col 8 lines 36-48, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140); and 
updates, upon receipt of the location information transmitted from the designated image forming apparatus in response to the request, through the first communication device, the location information stored in the storage device, using the received location information (see col 6 lines 13-48 and col 8 line 49-col 9 line 7, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140, if location information cannot be validated a user can update the location information).
Regarding claim 6, Zehler discloses an image forming apparatus comprising: 
a first display device (see Fig. 2 and col 3 lines 43-53, multifunction device 110 contains a user interface device including a touch screen enabled display screen device); 
a second operation device for receiving an instruction of a user (see col 3 lines 43-53 and col 4 line 49-col 5 line 2, multifunction device 110 contains a user interface device including a touch screen enabled display screen device for receiving user input); 
a second communication device that makes data communication with the management apparatus (see col 3 lines 58-60 and col 7 lines 17-35, input/output interface 230 provides communication to external devices, such as server 140); 
an alert device that outputs a notice to outside the image forming apparatus (see col 5 lines 33-40, col 6 lines 13-47, and col 8 lines 36-58, a user is prompted/alerted to perform location verification and/or validation); and 
a second control device including a processor, and configured to act, when the processor operates according to a second control program (see Fig. 2 and col 3 lines 29-50, processor 206), as a second controller that: 
causes the first display device to display a screen urging the user to input an installation location of the image forming apparatus and causes the alert device to output the notice, when the second communication device receives the request transmitted from the management apparatus (see col 5 lines 3-40, col 6 lines 13-47, col 7 lines 17-35 and 56-64, and col 8 line 36-col 9 line 7, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140); and 
transmits, when the second operation device receives the input of the installation location, the location information indicating the installation location that has been received, to the management apparatus through the second communication device (see col 6 lines 13-47, col 7 lines 17-35, and col 8 lines 4-5, a user of the multifunction device 110 can select a location for a multifunction device 110 and can also validate the location of the multifunction device 110 at the request of server 140, if location information cannot be validated a user can update the location information, the location information is then transmitted to the server 140).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zehler as applied to claim 1 above, and further in view of Yamaguchi et al. (US 2009/0091784).
Zehler does not disclose expressly wherein the alert device of the image forming apparatus includes an audio output device, and the second controller causes the alert device to output the notice, by causing the audio output device to output a notice sound.
Yamaguchi discloses wherein the alert device of the image forming apparatus includes an audio output device, and the second controller causes the alert device to output the notice, by causing the audio output device to output a notice sound (see paras 28-29 and 39, an audible voice announcing an alert of guidance for an authorized user in the vicinity of an image forming apparatus is output by a speaker 108 of image forming apparatus 20 when an error or other issue occurs).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the audio alert, as described by Yamaguchi, with the system of Zehler.
The suggestion/motivation for doing so would have been to provide a specific user with the ability to select an installation location for an image forming apparatus while avoiding unauthorized users from making the selection thereby increasing security.
Therefore, it would have been obvious to combine Yamaguchi with Zehler to obtain the invention as specified in claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677